DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 07/07/2021 with respect to claims Tajimia have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Due to the amendments and/or arguments the 112(b) based on “bone quality” has been withdrawn. 
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “determine bone quality of the fractured bone in a depth direction in which a target screw is embedded and select a screw to be embedded in the fractured bone, based on the bone quality of the fractured bone in the depth direction”, which is unclear. It is unclear since the target bone is embedded (past tense) and a screw is selected to be embedded (future tense). The claim limitation is either missing a setup or dependent of claim 9 or grammatically incorrect. 
Claim 10 recites “a target screw” in lines 3-4 which renders the claim indefinite. It is unclear whether this is the same or different “screw” previously recited in claim 1. For the present purposes of examination, the limitations have been interpreted as being the same.
Claim 10 recites “a screw” in line 5 which renders the claim indefinite. It is unclear whether this is the same or different “screw” previously recited in claim 1. It is also unclear whether this is the same or different from the “target screw” recited in lines 3-4 of claim 10. For the present purposes of examination, the limitations have been interpreted as being the same.

Clarity is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 2016/0157751 A1, 2016) in view of Hum Yan Chai (American Journal of Applied Sciences 8 (1): 26-32, 2011) (Hereinafter Hum).
Regarding claim 1, and 15, Mahfouz discloses, 
	A medical image processing apparatus configured to support selection of a screw for fixing a plate to a fractured bone, (0413; “the software allows for manual or automatic identification of fixation site locations through the trauma plate as well as determining direction and length of fixation devices to be utilized (e.g. surgical screws)”)(0440; “the initial input to the system is any number of medical image depicting a fractured bone. By way of example, these medical images may be one or more of X-ray, ultrasound, CT, and MR”) the apparatus comprising 
A medical image processing method for supporting selection of a screw for fixing a plate to a fractured bone, the method comprising: (0399; “The instant process and method was validated for the humerus using a cadaver study.”) (0413; “the software allows for manual or automatic identification of fixation site locations through the trauma plate as well as determining direction and length of fixation devices to be utilized (e.g. surgical screws)”)(0440; “the initial input to the system is any number of medical image depicting a fractured bone. By way of example, these medical images may be one or more of X-ray, ultrasound, CT, and MR”)
(0413; software [also see associated paragraphs]; 0439; “a computer and associated software”)
acquire a medical image including a fractured bone to which the plate is to be fixed. (0420; “As each bone fragment is tracked, and eventually mounted to the clavicle trauma plate, the system confirms the progress of the trauma plate placement using fluoroscopic images to confirm the plate orientation and location as well as that of the fixation devices (e.g., screws) and bone components”)
identify the fractured bone based on the medical image; (0440; “Using the bone selection, the software utilizes the medical image data to form 3D models of the fractured bone components”)
select a screw to be embedded in the fractured bone, based on the spatial distribution. (0413; “the software may automatically select fasteners taking into account the size and shape of the clavicle bone fracture components, the location and orientation of the fastener holes extending through the trauma plate, and the geometry of the fasteners (e.g., screws) so as to increase fixation strength and attempting to avoid unnecessary compromises in clavicle bone integrity.” [spatial distribution seen as the size and shape of the clavicle bone])
Mahfouz does not teach the following calculate a spatial distribution indicating bone quality of the fractured bone based on values of pixels of the fractured bone and weights given to the values of the pixels according to distances from a fracture line of the fractured bone to the pixels of the fractured bone, the bone quality being defined by fragility and/or hardness and being determined based on the medical image. 

Specifically, Hum discloses, determining bone border edge detection, which calculates all the pixels wherein each pixel is associated as a data point see re-produced Fig. 2 below., which is further associated to the cluster data points. 

    PNG
    media_image1.png
    265
    432
    media_image1.png
    Greyscale

	Accordingly, Hum mentions (Col. 2, last para. Page 28; “two cluster centre will be chosen randomly amidst the data points followed by constructing the distance difference between each data point and the cluster centre” [The cluster center is seen as spatial distribution. The selected choice, the two clusters centre will be chosen randomly, could be a fracture line]).
	Next, Hum considers weight given to the values of the pixels, (Col. 1, first para. Page 29; “There are mostly weighted averages of the normalized co-occurrence matrix contents by multiplying a weighted average multiplier with the intent of expressing the relative significance of the value. Figure 2 shows the fundamental of N×N matrix. The matrix shown above is squared with dimension N which represents the number of gray levels in the image. Element [i, j] of the matrix is generated by computing the frequency of a single pixel with value i is adjacent to the pixel with value j and then divide the matrix by the total number of such comparisons made. Each value in the matrix is hence become the probability that a pixel with value i which will be found adjacent to a pixel of value j.”) 
	The distance from the fracture line of the fractured bone to the pixels of the fractured bone is determine by the homogeneity. Note; Hum discloses, (Approach; “The GLCM for fracture and non fracture bone is computed and analysis is made.” [The analysis is made using homogeneity] “Features of the Homogeneity, contrast, energy, correlations are calculated to classify the fractured bone.”).
	The (Col 2, last para. Page 29; “Homogeneity, is also called the ‘Inverse Differnce Moment’ is an inverstion to the contrast. In calculating the contrast, the weight of element increases when the distance of the element from diagonal increases.”) (Col. 1 last para. Page 30, “GLCM calculation of fractured and non fractured: The region- of- interest of the femur x-image contain Fractures will be the region will undergo GLCM for every 50 pixel length and the length depends on the width of the size of shaft. The area will be scanned and obtain the GLCM values, for the image that 500×400. For each area, there will be four statistical GLCM values calculated ,in four directions which are [1,0], [0,1], [1,1], [-1,-1], Only the average of the four directions will be taken and therefore for every area there will be total 4 values. Energy provides the sum of squared elements in the GLCM also known as uniformity or the angular second moment. The values of energy indicate the texture of the area, if it is equal to 1, it means the area is uniform and no fracture found and vice versa. Contrast measures the local variations in the gray-level co-occurrence matrix. Correlation measures the joint probability occurrence of the specified pixel pairs. Homogeneity measures the closeness of the distribution of elements in the GLCM to the GLCM diagonal.”) [Hence, the calculation of spatial distribution indicating bone quality is based on the homogeneity calculated by Hum, which is based on the pixels of the fractured bone and weights given to the values of the pixels according to the distance from the fracture line of the fractured bone to the pixels of the fractured bone
	The bone quality is defined by homogeneity based on the medical image (see reference and equation 12). Homogeneity is used here to determine the difference between fracture and non fracture; hence homogeneity teaches bone quality and the fragility based on a medical image. For instance, if the bone is more homogenous then there’s less fragility, which would be an indication of a non fractured bone and vice versa.] 
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the Mahfouz as outlined above with Hum method to calculating calculate a spatial distribution indicating bone quality of the fractured bone based on values of pixels of the fractured bone and weights given to the values of the pixels according to distances from a fracture line of the fractured bone to the pixels of the fractured bone, the bone quality being defined by fragility and/or hardness and being determined based on the medical image. The motivation to 

Regarding claim 16, Mahfouz discloses, 
	A medical image processing apparatus configured to support selection of a screw for fixing a plate to a fractured bone, (0413; “the software allows for manual or automatic identification of fixation site locations through the trauma plate as well as determining direction and length of fixation devices to be utilized (e.g. surgical screws)”)(0440; “the initial input to the system is any number of medical image depicting a fractured bone. By way of example, these medical images may be one or more of X-ray, ultrasound, CT, and MR”) the apparatus comprising 
an imaging apparatus configured to irradiate an object with an X-ray and to acquire an X-ray image including the fractured bone to which the plate is to be fixed; (0440; “By way of example, these medical images may be one or more of X-ray, ultrasound, CT, and MRI. The images of the fractured bone are analyzed by human operator to select which bone, among a plurality of possible programmed bones, is fractured.” [an imaging apparatus is required to irritate and object with an X-rays, an example of such a limitation is an X-ray])
processing circuitry configured to: (0413; software [also see associated paragraphs] )(0439; “a computer and associated software”)
identify the fractured bone based on the medical image; (0440; “Using the bone selection, the software utilizes the medical image data to form 3D models of the fractured bone components”) (0440; “the initial input to the system is any number of medical image depicting a fractured bone. By way of example, these medical images may be one or more of X-ray, ultrasound, CT, and MR”)
select a screw to be embedded in the fractured bone, based on the spatial distribution. (0413; “the software may automatically select fasteners taking into account the size and shape of the clavicle bone fracture components, the location and orientation of the fastener holes extending through the trauma plate, and the geometry of the fasteners (e.g., screws) so as to increase fixation strength and attempting to avoid unnecessary compromises in clavicle bone integrity.” [spatial distribution seen as the size and shape of the clavicle bone])
Mahfouz does not teach the following calculate a spatial distribution indicating bone quality of the fractured bone based on values of pixels of the fractured bone and weights given to the values of the pixels according to distances from a fracture line of the fractured bone to the pixels of the fractured bone, the bone quality being defined by fragility and/or hardness and being determined based on the medical image. 
However, in the same field of the endeavor, Hum, discloses, calculate a spatial distribution indicating bone quality of the fractured bone based on values of pixels of the fractured bone and weights given to the values of the pixels according to distances from a fracture line of the fractured bone to the pixels of the fractured bone, the bone quality being defined by fragility and/or hardness and being determined based on the medical image: and 
Specifically, Hum discloses, determining bone border edge detection, which calculates all the pixels wherein each pixel is associated as a data point see re-produced Fig. 2 below., which is further associated to the cluster data points. 

    PNG
    media_image1.png
    265
    432
    media_image1.png
    Greyscale

	Accordingly, Hum mentions (Col. 2, last para. Page 28; “two cluster centre will be chosen randomly amidst the data points followed by constructing the distance difference between each data point and the cluster centre” [The cluster center is seen as spatial distribution. The selected choice ie the the two clusters centere will be chosen randomly could be a fracture line]).
	Next, Hum considers weight given to the values of the pixels, (Col. 1, first para. Page 29; “There are mostly weighted averages of the normalized co-occurrence matrix contents by multiplying a weighted average multiplier with the intent of expressing the relative significance of the value. Figure 2 shows the fundamental of N×N matrix. The matrix shown above is squared with dimension N which represents the number of gray levels in the image. Element [i, j] of the matrix is generated by computing the frequency of a single pixel with value i is adjacent to the pixel with value j and then divide the matrix by the total number of such comparisons made. Each value in the matrix is hence become the probability that a pixel with value i which will be found adjacent to a pixel of value j.”) 
	The distance from the fracture line of the fractured bone to the pixels of the fractured bone is determine by the homogeneity. Note; Hum discloses, (Approach; “The GLCM for fracture and non fracture bone is computed and analysis is made.” [The analysis is made using homogeneity] “Features of the Homogeneity, contrast, energy, correlations are calculated to classify the fractured bone.”).
	The (Col 2, last para. Page 29; “Homogeneity, is also called the ‘Inverse Differnce Moment’ is an inverstion to the contrast. In calculating the contrast, the weight of element increases when the distance of the element from diagonal increases.”) (Col. 1 last para. Page 30, “GLCM calculation of fractured and non fractured: The region- of- interest of the femur x-image contain Fractures will be the region will undergo GLCM for every 50 pixel length and the length depends on the width of the size of shaft. The area will be scanned and obtain the GLCM values, for the image that 500×400. For each area, there will be four statistical GLCM values calculated ,in four directions which are [1,0], [0,1], [1,1], [-1,-1], Only the average of the four directions will be taken and therefore for every area there will be total 4 values. Energy provides the sum of squared elements in the GLCM also known as uniformity or the angular second moment. The values of energy indicate the texture of the area, if it is equal to 1, it means the area is uniform and no fracture found and vice versa. Contrast measures the local variations in the gray-level co-occurrence matrix. Correlation measures the joint probability occurrence of the specified pixel pairs. Homogeneity measures the closeness of the distribution of elements in the GLCM to the GLCM diagonal.”) [Hence, the calculation of spatial distribution indicating bone quality is based on the homogeneity calculated by Hum, which is based on the pixels of the fractured bone and weights 
	The bone quality is defined by homogeneity based on the medical image (see reference and equation 12). Homogeneity is used here to determine the difference between fracture and non fracture; hence homogeneity teaches bone quality and the fragility based on a medical image. For instance, if the bone is more homogenous then there’s less fragility, which would be an indication of a non fractured bone and vice versa.] 
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the Mahfouz as outlined above with Hum method to calculating calculate a spatial distribution indicating bone quality of the fractured bone based on values of pixels of the fractured bone and weights given to the values of the pixels according to distances from a fracture line of the fractured bone to the pixels of the fractured bone, the bone quality being defined by fragility and/or hardness and being determined based on the medical image. The motivation to do this would be improve fracture detection based on GLCM recognition to further improve the current manual inspection of x-ray images system. (Abstract of Hum). 


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, in further view of Herrmann et  al (US 2017/0119472 A1, May 4th 2017) (hereinafter Herrmann). 
(0004; “the tool data stored in the first memory”)
The above noted combination teaches all the above except for further comprising a memory specifically, configured to store a screw table in which types of screws and bone quality of each bone are associated with each other, 
wherein the processing circuitry is configured to select a screw to be embedded in the fractured bone, based on the screw table.
However, in the same field of the endeavor, Herrmann discloses, a memory configured to store a screw table (0083; “A table of the different measurements is generated and stored within memory of remote station 20 of FIG. 1 that can be recalled and used when required.”) in which types of screws and bone quality of each bone are associated with each other, (0085; “Screw to endplate angle measurements can be used to determine an amount of correction required for the spine. As mentioned, the Cobb angle is an indication of the amount of deformity in the spine. Pedicle screw to endplate angles, endplate to endplate angles, and pedicle screw to pedicle screw angles quantitative measurements can be used to determine changes to individual vertebra or groups of vertebra in relation to the Cobb angle.” [Cobb angles are used to assess the deformity of the lumber spine also seen as bone quality, which are in relation to pedicle screw to pedicle screw angles])
wherein the processing circuitry is configured to select a screw to be embedded in the fractured bone, based on the screw table. (0100; “Fig.7…Typically, the real-time changes will be supported with a quantitative measurement such as sagittal Cobb angle, coronal Cobb angle, and axial rotation. In one embodiment, the surgeon can provide a modified plan based on the intra-operative measurements during surgery. Remote station 20 can provide a surgical workflow and with changes from the pre-operative plan that achieve the desired outcome. For example, remote station 20 can calculate appropriate bends in a rod that couples to pedicle screws to affect a spine shape corresponding to the modified plan.”)(see re-produced Fig. 7 below) [A fractured bone can be seen as a deformity which is calculated by the Cobb angles.] 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Hermann teachings of a memory configured to store a screw table in which types of screws and bone quality of each bone are associated with each other, wherein the processing circuitry is configured to select a screw to be embedded in the fractured bone, based on the screw table because doing so would improve the surgical outcomes and reduce the cost and time of the surgery. (0003 of Hermann)

    PNG
    media_image2.png
    548
    462
    media_image2.png
    Greyscale


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, in further view of Zhao Wenhe (CN 103584907 A, 2014) (hereinafter Zhao)
Regarding claim 3, the modified combination above disclose all the elements of claim 1, Mahfouz further discloses,  
wherein the processing circuitry is configured to designate a position where a selected screw is embedded in the fractured bone (0413; “the software allows for manual or automatic identification of fixation site locations through the trauma plate as well as determining direction and length of fixation devices to be utilized (e.g. surgical screws)”), 
determine whether the selected screw is to be embedded in the fracture bone or not. (0413; “In this manner, the software may automatically select fasteners taking into account the size and shape of the clavicle bone fracture components, the location and orientation of the fastener holes extending through the trauma plate, [seen as the direction in which the selected screw is embedded at the position] and the geometry of the fasteners (e.g., screws) so as to increase fixation strength and attempting to avoid unnecessary compromises in clavicle bone integrity.”). (0420; “As each bone fragment is tracked, and eventually mounted to the clavicle trauma plate, the system confirms the progress of the trauma plate placement using fluoroscopic images to confirm the plate orientation and location as well as that of the fixation devices (e.g., screws) and bone components”)

However, in the same field of the endeavor, Zhao discloses calculate a length of the fractured bone along a direction parallel to a direction in which the selected screw is embedded at the position, (Novelty; “The fixing device has the two locking screw holes that are formed in a bone fracture plate (1). The screw thread hole is formed along the length direction of the bone fracture plate. A locking screw is positioned in a thread locking hole.” [Hence since the screw thread holes are formed along the length of the direction of the bone fracture and the locking screws are positioned in the thread locking hole then the length of the fractured bone parallel to the direction of the selected screw which is the locking screw])
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Zhao which teaches calculate a length of the fractured bone along a direction parallel to a direction in which the selected screw is embedded at the position because this would provide an accurate placement of screws

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, in view of Herrmann in further view of Yang et al (Volume 36 Number 10, 2013)(hereinafter Yang)
Regarding claim 6, the modified combination above disclose all the elements of claim 2, 

the processing circuitry is configured to select a screw to be embedded in the fractured bone, based on the bone quality of the fractured bone and the strength of the fixing force
However, in the same field of the endeavor, Yang discloses, the table includes data of strength of fixing force for each type of screw (Abstract; “stability of cannulated locking screws and noncannulated cortical locking screws in a periarticular locking plate…An axial compressive load was applied to cause failure in each specimen using a materials testing instrument. The axial stiffness and maximum failure strength in axial loading were recorded.” [Axial load is seen as a strength of fixing force]) when the plate is fixed to the fractured bone, and (Abstract; “All specimens were fixed with a periarticular proximal lateral tibial locking plate and divided into 2 groups based on whether the proximal metaphyseal screw holes of the plate were inserted with either cannulated locking screws or noncannulated cortical locking screws.”)
the processing circuitry is configured to select a screw to be embedded in the fractured bone (Abstract; “Fixation with noncannulated cortical locking screws offered more stability than cannulated locking screws with regard to axial stiffness and failure strength in a porcine model with unstable proximal tibial fractures.” [The selection is determine based on which locking screw offered more stability]), based on the bone quality of the fractured bone (Discussion; “Bone quality in the current study had to be relatively strong to hold the screws rigidly.”) and the strength of the fixing force (Discussion; “cortical locking screws presented superior stiffness and strength compared with the cannulated locking screws while under axial load.”)(see re-produced Table below)

    PNG
    media_image3.png
    229
    506
    media_image3.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Yang which discloses, strength of fixing for each screw including a locking screw when the plate is fixed to the fractured bone and configured to select a screw to be embedded in the fractured bone, based on the bone quality of the fractured bone and the strength of the fixing force. Doing so would improve comparison between cannulated screw assessment during surgery.

Regarding claim 7, the modified combination above disclose all the elements of claim 6, further Yang discloses, wherein the table includes such data of strength of fixing force that a locking screw is included as a screw having a fixing force (see re-produced Table above [CLS and NCLS locking screws])
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references . 

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, in view of Sexton et al (US 2020/0038085 A1) (hereinafter Sexton)
Regarding claim 10, the modified combination above disclose all the elements of claim 1, 
The above noted combination teaches all the above except for the following taught by Sexton:
determine bone quality of the fractured bone in a depth direction in which the-a target screw is embedded, and (see re-produced Fig. 9 below)(0119; “FIG. 9 shows illustrative example torques on 3 mm, 4 mm, and 5 mm screw types as a function of bone density. As shown, there can be different torque requirements based on the size and type of the screw and the bone density substrate against which the screw is inserted.”)[according to the re-produced Fig. 9 below, the bone is denser in the depth direction. Thereby determining the bone quality] (0008; “Embodiments of the screwdrivers, systems, and methods can be used for many different procedures, such as reconstructive, craniomaxillofacial, thoracic, spinal, fracture repair, and extremity surgical approaches, and can incorporate different screws, such as spinal fixation set screws, spinal pedicle screws, extremities fixation screws, and craniofacial modular fixation (CMF) screws.”)
(see re-produced Fig. 9 below)(also refer to para 0119, and 0008 above)

    PNG
    media_image4.png
    327
    443
    media_image4.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with embedding a screw in the target bone in a depth direction to require a density degree for a region of interest taught by Sexton because doing so would improve the determination for screw selection based on density. (0119 of Sexton)

Regarding claim 12, the modified combination above disclose all the elements of claim 1. 
The modified combination above does not teach to disclose the processing circuitry  a limit value as a guide of pressing force during fastening the screw to a display. 
However, in the same field of the endeavor, Sexton discloses, the processing circuitry a limit value as a guide of pressing force during fastening the screw to a (0135; “the processor 22 and/or sensor 18 (e.g., current sensor) to monitor the amount of torque on the screw and/or to determine whether the torque-limiting functionality should be activated or to display the torque to a user”) (0137; “[0137]: “that the threshold point has been or is about to be reached (e.g., within less than or equal to about 0.75 second), that the torque-limiting point is about to be reached (e.g., within less than or equal to about 1 second)”....threshold or torque-limiting point could be interpreted as claimed “limit value””)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Sexton teachings, which includes a torque limit value of a specific type of screw to be embedded into bone while displaying such torque to a user. Doing so would improve time efficiency for circuity selection of a screw to be embedded.   

Regarding claim 13, the modified combination above disclose all the elements of claim 12; in addition, Sexton discloses the limit value of pressing force is a first value indicating a maximum pressing force based on a time transition of pressing force of the screw, (0277; “FIG. 56 illustrates the torque curve of a properly aligned drill bit. The drill travels through cortical layer as it reaches the torque peak and then drop-offs to a lower value as it passes through cancellous bone. As shown, there is no large secondary torque peak, indicating breaking through the second cortical layer. Thus, for the properly aligned drill bit, the driver would have no need to limit the torque, though certain torque-limiting features could still be used.”)(see re-produced Fig. 56 below) or a second value obtained by multiplying the first value by a safety coefficient 
 
    PNG
    media_image5.png
    448
    636
    media_image5.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Section display to display to show a maximum pressing force as shown in re-produced Figure 56 above. Doing so would improve the detection of the screw in cortical layers (0277 of Sexton). 

Regarding claim 14, the modified combination above disclose all the elements of claim 12, Sexton further discloses, wherein the limit value of pressing force is a first value indicating a maximum pressing force based on a time transition of pressing force of the screw, (0277; “FIG. 56 illustrates the torque curve of a properly aligned drill bit. The drill travels through cortical layer as it reaches the torque peak and then drop-offs to a lower value as it passes through cancellous bone. As shown, there is no large secondary torque peak, indicating breaking through the second cortical layer. Thus, for the properly aligned drill bit, the driver would have no need to limit the torque, though certain torque-limiting features could still be used.”)(see re-produced Fig. 56 below) or a value obtained by multiplying a second value obtained by multiplying the first value by a safety coefficient, by a coefficient, the coefficient being determined according to at least one of a type of the
 
    PNG
    media_image5.png
    448
    636
    media_image5.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Section display to display to show a maximum pressing force as shown in re-produced Figure 56 above. Doing so would improve the detection of the screw in cortical layers (0277 of Sexton). 

Claims 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, in further view of Kim (KR 20180059327 A, 2016) (hereinafter Kim 327’) in view of Kim (KR 20180046597 A, 2016) (hereinafter Kim 597’)
	Regarding claim 8, the modified combination above disclose all the elements of claim 1, The above noted combination teaches all the above except for the following taught by Kim 327’,  
determine quality of the fractured bone in a predetermined range 
select a screw to be embedded within the predetermined range. (pg 4 para 3; “D4 is a bone composed of fine bone trabeculae. It exists in the maxillary posterior part of the long - term edentulous state, and the very fine bone is very thin or absent, the bone density is very low, and defects may occur at the time of initial adjustment of the implant. It is recommended to use an implant with increased self-tapping and surface roughness. It is desirable to have a healing time of 8 months or more after implant placement. D4 corresponds to 150 ~ 300 Hounsfield units.” [screws are seen as implants]) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Kim 327’ since Kim 327’ teaches quality of a bone fracture corresponding to a range of bone density that is low and where it is recommended to use an implant. Doing so would improve the placement of the implant in a region of low density. 

However, in the same field of the endeavor, Kim 597’ by statistically processing the quality of the fractured bone determined for each pixel within the predetermined range (pg 2 para 1; “The bone density can be determined on the basis of the CT coefficient. The CT coefficient refers to the Attenuation Coefficient of each pixel in the CT apparatus”), and
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Kim 597’ to embed an implant within a predetermined range based on bone density referring to each pixel of the image. Doing so would improve the placement of the implant in a region of low density.

	Regarding claim 9, the modified combination above disclose all the elements of claim 1, Mahfouz further discloses, 
and select a screw to be embedded in the entirety of the fractured bone.
(0413; “the software may automatically select fasteners taking into account the size and shape of the clavicle bone fracture components, the location and orientation of the fastener holes extending through the trauma plate, and the geometry of the fasteners (e.g., screws) so as to increase fixation strength and attempting to avoid unnecessary compromises in clavicle bone integrity.”)
The above noted combination teaches all the above except for: 

However, in the same field of the endeavor, Kim 327’ discloses, determine quality of entirety of the fractured bone, to which the plate is fixed, (pg 4 para 3; “D4 is a bone composed of fine bone trabeculae. It exists in the maxillary posterior part of the long - term edentulous state, and the very fine bone is very thin or absent, the bone density is very low, and defects may occur at the time of initial adjustment of the implant. It is recommended to use an implant with increased self-tapping and surface roughness. It is desirable to have a healing time of 8 months or more after implant placement. D4 corresponds to 150 ~ 300 Hounsfield units.” [plates are seen as implants])
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Kim 327’ since Kim teaches quality of a bone fracture corresponding to a range of bone density that is low and where it is recommended to use an implant. Doing so would improve the placement of the implant in a region of low density.
The above noted combination teaches all the above except for: based on the quality of the entirety of the fractured bone determined for each pixel, 
However, in the same field of the endeavor, Kim 597’ discloses, based on the quality of the entirety of the fractured bone determined for each pixel, (pg 2 para 1; “The bone density can be determined on the basis of the CT coefficient. The CT coefficient refers to the Attenuation Coefficient of each pixel in the CT apparatus”), and
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, in further view of Schreiber (Neurosurg Focus 37 (1): E4, 2014). 
Regarding claim 4, the modified combination above disclose all the elements of claim 1, the above noted combination does not teach wherein the processing circuitry is configured to determine the bone quality of the fractured bone base on CT values. 
However, in the same field of the endeavor, Schreiber discloses, in the (Abstract: “Assessing local bone quality on CT scans with Hounsfield unit (HU) quantification is being used with increasing frequency. Correlations between HU and bone mineral density have been established, and normative data have been defined throughout the spine. Recent investigations have explored the utility of HU values in assessing fracture risk, implant stability, and spinal fusion success.”) (Introduction; “The use of Hounsfield units (HUs) from CT scanning to assess regional BMD of the spine has recently been described,30 with several subsequent studies exploring its utility in assessing fracture risk and prognosticating fusion success.” )
 


Claims 5, is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Hum, as applied to claim 1 above, and in further view of S.B. Gonclaves (“Evaluation of Dental Implants using Computed Tomography”) herein referred to as S.B. Gonclaves).  
Regarding claim 5, the modified combination above disclose all the elements of claim 1, 
The above noted combination teaches indicating the bone quality of the fractured bone and processing circuitry is configured to select a screw embedded in the fracture bone. ([refer to claim 1])
The above noted combination teaches all the above except for is Misch classification and based on Misch classification. 
However, in the same field of the endeavor, S.B. Gonclaves discloses an index indicating bone quality of the bone is Misch classification (see re-produced Table II below)	
select a screw embedded in the fractured bone, based on the Misch classification. (Col 1 page 4 1st para; “Misch defmed five bone density classes (D I-D5) based on clinical drilling resistance of the bone. Each class can correlate with HU as seen in Table II. In patient's premaxilla, the bone density was measure by Dental CT and the result was 696.98 HU. Thus, according to Mitch's classification, the bone localized in potential implant site is D3 class, which represents a thin and porous cortical bone and thin trabecular bone. This kind of bone is associated to anterior maxilla regions and is suitable for implant therapy.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above to teach the is Misch classification and based with Misch Classification taught by S.B. Gonclaves. Doing so would improve the determination of hard and soft regions of the bone. 

    PNG
    media_image6.png
    307
    453
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793